Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 1 of 6

 
    

 

 

LEE E, TOMLINSON, ESO

 

ATTORNEYS AT LAW.

May 21, 2019

Sent via Federal Express
Overnight to:

Milind Bharvirkar, as Manager

of Priatek, LLC

631 Addison Drive Northeast

St. Petersburg, Florida 33716

Fed Ex tracking # 7752 7414 2622

Re: Demand

To Whom It May Concern:

This law firm represents John Glasscock (“Glasscock”), who is the owner of 336 units of
Priatek, LLC (“Priatek”). The purpose of this letter is to demand Priatek take action in relation to
serious incidents involving Milind Bharvirkar (“Bharvirkar”), who is currently an officer and
member of Priatek with the largest number of membership units,

Glasscock has recently discovered serious infractions by Bharvirkar, which include, but
are not limited to:

Improper and unauthorized use of Priatek funds,

Improper and unauthorized base compensation for Bharvirkar.

Improper and unauthorized salary increases for Bharvirkar,

Numerous instances of company funds being used for Bharvirkar’s personal expenses.

Numerous instances of company funds being used for dinners, travel, most of which have

corresponding social media posts showing non-company related conduct.

6. Responsible for approximately $50,000.00 of company assets being auctioned off to pay
an approximate $2,000.00 debt, which forfeiture was not disclosed to investors.

7. Bharvirkar sold personal membership units at a discount when the company was in need
of money, using an unregistered broker to sell the shares, with the company paying the
broker a commission,

8. Spent on average of $600,000.00/month when the company had no reasonable
expectation of success and no earnings.

9, Hired a master metal worker full time and bought forge equipment to make more kiosks

because the metal worker was the husband of Bharvirkar’s hair stsylist, who was out of

work,

VRwWD

EXHIBIT

tersburg, FL33707 “Fax: 727.573.1321

tabbies’

JLGtartipa nay com

 

Office: 727.571.1333 5622 Central Avenue ° St. Pe

 
Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 2 of 6

10, Recklessly spent approximately $100,000.00 updating kiosks sitting dormant ina
warehouse with LED message boards that everyone disapproved of, even the consultant

who works for Disney who was retained for advice.
11. Recklessly spent over $2,000,000.00 in manufacturing 275 kiosks of which less than 75

were ever deployed, and all of which are currently sitting idle.
12. Failed to take the opportunity to get out of a lease at 200 Central Avenue when the
company had no earnings, but instead, sued the landlord to force another 4 years on the

lease that it couldn’t afford,
13. Accepted and spent funds without executed subscription agreements, resulting in

needless legal costs and potential exposure to investors.

Some of these are summarized in the spreadsheet attached hereto as Composite Exhibit
“1,” Further, Glasscock has discovered that Bharvirkar failed to disclose payments for
compensation on Form D filings with the SEC. |

These actions violate Bharvirkar’s fiduciary duty as manager and member of Priatek,
breach the operating agreement and violate the implied duty of good faith and fair dealing.

Glasscock demands the total amount stated on the first page of Exhibit “1” be tendered
by Bharvirkar to Priatek immediately as a partial payment of the damages caused to the

company,
If a response is not received within five (5) days of your receipt of this letter, Glasscock

will assume no action will be taken and the funds wil! not be tendered to Priatek, In such an
event, Glasscock will bring a legal action against Bharvirkar, individually, and on behalf of

Priatek,

Sincerely, en
OE _
en LO
Rober $-Jonies, II

RSJ/rsj
Enclosures: as stated
ce! John Glasscock

Page 2 of 2

 
Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 3 of 6

 

 
   
 
 

Tota) Compintalion from Otfanags Publicly O1closed ba Comptaece With Reputation B
<015 Form 0 $ 2690000
2018 Form D $ -

 

 

1069,260.55

Kroun And Oscumested Farsoaal Expanies Charged To Ceerpany, Concealed From Board And favestos Aad Never Agercyed

 

 

 

 

 

7099 m9 2 wiz wa nus 2a me nD WIE U ty Sp Tes
Kron Perecant Cres Card Charges. $ 1446 § 245.65 $ Ssihdr § B2aLEL
Pena Mututl We Persona’ $ = $ F660 $ $5578 § S555 $ 1agiz $ Lunes $ 4419.15
Geico Auto Cit $ «-16s548 $3497.89 § 3,399.07 $ 1007.33 $ = 2e7a7a § BARA § RST S$ i9a7edE.
Urited Heathers $ 552503 §$ 7997285 $ FEM § 1106172 $ TeesE0 $ 1021869 S$ — %,071.22
KATE-RIA 2018 $ mazass § Sigz1e $ 7,631.70
RIVE - Hyena 821) $ 3463.12 S$ 5197.63 $ 569255 $ 8.10249 $ €145.32 $ 3fss77 $ 32,773.33
AYIGHAE $ EMT S 43,421.40 $ 97240 $ 18,730.49
Urekaclo sed Sanity inet esss (epetor $59f0rccsh for 6 ects] $ dyasses $ accom $ 3282425
Movers foe Mind 8 1,073.09 $ 1072.00
Cablefinterrat 5 3925.53 $ $163.05 5 Ane § 2ONSS $ 311102 $ 3.20902 $ 20935? $ 12,621.55
ADT Security $ wh22 ¢ 43644 $  8E3) 6 35 § 4365 $ 119.85 $ 1,142.45
Caceccity $ 2604.63 § 27ehe> $ ABER 8 23S $ 69237 $ 10,$55.40
Mater & Sener $ $52.42 $ B2435 $2705 401259 $429 82 $ 1,500.82
Total $ 190515 $ 2162703 § 2012.21 $ 653-35 $I7LSSIS $16 76747 $22,77627 $ F9S1KII $ SSE6104 § 1831610 § 205,125.67
Additonal Uadecuranted And/Or Uracthoriced Charger
Base Compargat én Wot Azpeoved by board § 274009 § 43,6130) 5 33,517.00 $ €5.679.00 $7224260 $87,71802 $ 142,87322 $198.61S45 $ 12088100 $ 247,07835
Crest Cacd Garg with Ne Dorurentation $ 397291 § 2357062 $ WSSU $ $9,156.83
AAA Prepaid Cats 4/12/18, 24/14 $ 4000 $ AO
Undocumented WP ttewal 4/5208 , $ 19.00000 § — 10,000.09
SUnauthorined FMS To MEied SAS/18 - 1725/18 $ 890 § 80D
Choc $3184 $ 2000) $ 2,000.00
Loz 5 woNeD $ 2000
Kicdrer law. Perstral Attomey $_ 109000 $ $990.00
Total $ YANO 8 (45,619.00 § + $$ 3991762 $65,073.09 97244200 $27,71800 $ 17864511 $ 16221577 $ 17607400 § 855,134.45

EXHIBIT

 

 
Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 4 of 6

Credit Card Charges with Corresponding Personal Social Media Posts

10/1/2016 Speedway - Lake Buenva Vista 23.25
10/1/2016 MGM Studios , 112
10/16/2016 Wharf Restaurant 49.62
10/19/2016 Rumfish 169
10/19/2016 Castile Restaurant 50,94
11/19/2016 Hotwire Hotels 261.71
11/19/2016 Riviera Hotel - Miami 41.04
14/18/2016 2merair Arena - Miami 29
11/18/2016 Chic-fil-a Bradenton 14.65
11/19/2016 Mr. Chow - Miami 300.97
11/19/2016 Apple itunes 12.99
11/19/2016 Riviera Hotel - Miami 42.8
11/19/2016 Miami Beach 7
11/19/2016 Miami Beach 5
11/19/2016 Riviera Hotel - Miami . 7.63
11/19/2016 Sugarcane Raw Bar 135.56
11/19/2016 Ocean Dell Mkt 4.28
11/19/2016 Ocean Dell Mkt 11.54
14/20 Starbucks 9.89
11/20 Riviera Hotel 10.9
11/20 Shell , 20.33
11/20 Casablanca Cae 83.75
11/20 Ocen Deli Market 41,24

1415.06

 
Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 5of 6

Credit Card Charges with Corresponding Personal Social Media Posts

1/9/2017 United 7.99
1/13/2017 Dunkin - MA 2.11
1/14/2017 Tavolino - Foxboro 27,43
1/15/2017 Toby Keith's - Foxboro 14
1/15/2017 Southwest 150
1/15/2017 TPA Luggage 5
1/15/2017 ABM Parking 54

2/2/2017 Amalie Concessions 38.5
2/26/2017 Americrown at Speedway-Daytona 35
2/26/2017 Americrown at Speedway-Daytoena 18
2/26/2017 Shell - Orlando 35
3/20/2017 Parking-Treasure Island 25
3/20/2017 Friendly Fisherman - Madeira Beach 64.63
4/15/2017 Fresh Kitchen 50.59
6/13/2017 Parc Corniche 8.95
6/13/2017 Parc Corniche 1.75
6/13/2017 Joe's Crabshack 23.76
6/13/2017 Walgreens-Kissimmee 8.88
6/14/2017 Orlando 20.6
9/11/2017 Gulf Ol! - Nashville 50.01
9/13/2017 Cheddars - Nashville 104.77
9/14/2017 Murphy Oil 25
9/14/2017 Twice Daily - Brentwood, TN 39
9/15/2017 Marathon Petro 29,01
9/15/2017 Grub Burger 19,69
9/11/2017 Nashville Zoo 4
9/12/2017 Frist Center- Nashville 26.83

10/16/2017 Omni 100.45
10/14/2017 Morimoto - Epcot Food & Wine 94.94
10/22/2017 Grand Hyatt Restaurant Tampa 109.5
12/22/2017 Amazon : 16,94
12/27/2017 Lattitude - MA 37.11
12/28/2017 FLR -MA 30.25
12/28/2017 UBER 10.5
12/28/2017 UBER 12,83
12/29/2017 UBER 11.01
12/29/2017 UBER 9.21
12/29/2017 UBER S
12/30/2017 UBER 7.42
12/29/2017 Park-serve NY 65
12/29/2017 Sheraton NY 417.06
12/30/2017 Sheraton NY 80.37
12/30/2017 Enterprise - MA 509.55

Total 2406.64

 
Case 6:21-ap-00094-KSJ Doc1-3 Filed 05/28/21 Page 6 of 6

Credit Card Charges with Corresponding Personal Social Medta Posts or Known Vacatlons

1/28/2018 Rosen Centre - Orlando 57.76
2/15/2018 Hotwire Hotels 120.5
2/18/2018 Hilton Orlando Follo 174.41
2/19/2018 Rosen Centre - Orlando Folio 55.2
3/16/2018 Disney Resorts 308.25
4/10/2018 Shrinyp Store St. Pete 136.94
Europe Trip - No Documentation

Farally Vacation 7/20/18 - 8/5/: 7/20/2018 Ruth's Chris $ 126.47
7/21/2018 Asie $ 117,37
7/23/2018 PF Changs $ 7745
7/23/2018 Starbucks $ 10.81
7/24/2018 UBER $ 11,39

Miam! Trip 7/24/2018 Hotwire $ 740.26
7/24/2018 Speedway $ 39.04
7/25/2018 UBER $ 12.87
7/26/2018 Chevron - Hlaleah 5 34,03
7/27/2018 Enterprise Rent-a-car $ 495.58
7/27/2018 Chevron $ 48.50
7/27/2018 Tap Room $ 51.64

: 7/28/2018 Oak and Stone § 40.57
Orlando Trip 7/28/2018 Wawa - Plant City $ 39,00
. 7/28/2018 UBER $ 3.00
7/30/2018 Disney Parking S$ 23.00
7/31/2018 Epcot - Mexico Pavilion $ 131.96
7/31/2018 Epcot - Mexico Pavilion $ 90.42
8/1/2018 Dave & Buster's Orlando $ 61.00
8/1/2018 Taverna Opa S 577.64
8/2/2018 Oockstde Diner Lake Buena Vista $ 29.81
8/4/2018 Shell Oil Saint Cloud $ 49.00
8/5/2018 Home Team Car wash $ 15.00
8/5/2018 Shell ON St. Pete S 50.05
8/5/2018 Baytenders S 107.74
8/5/2018 Home Oepot $s 19.40
Charges After Under Investigati 10/1/2018 7-eleven 44.31
10/1/2018 UBER 14,77
10/1/2018 UBER 1
10/1/2018 UBER 6.26
10/1/2018 UBER 1
10/3/2008 Tebella Tea 3,14
10/4/2018 UBER 7.62
10/5/2018 Bob Lee's Tires 44,93
10/5/2018 Chevron 38.2
10/7/2018 Mise En place 38.25
10/7/2018 Bob Lee's Tires 29,96
10/7/2018 The Tap Room 50.8
10/9/2018 Tebella Tea 9,01
10/11/2018 Hilton Hotels 30.68
10/12/2018 Panera 5.26
10/14/2018 Racetrack 46
10/14/2018 UBER 14.41
10/14/2018 UBER 2
10/14/2018 UBER 18.07

10/14/2018 UBER 2,

10/14/2018 Gratzzi Italian 62.04
10/14/2018 Castile Restaurant 85.69

4411.11

 

 
